McMurray, Presiding Judge.
Defendants were indicted for the offense of armed robbery. The jury found both defendants guilty of criminal attempt to commit armed robbery. Their motion for new trial was denied and they appeal, raising as their sole enumeration of error the general grounds of a motion for new trial. Held:
The state’s evidence is that an Atlanta police officer on patrol in the early morning hours encountered the defendants who were walking around a corner. One of them threw a chrome metallic object up in the air and they *437began walking faster. The police officer, in order to find out what the discarded metal object was, began turning his patrol car around to return to that area when he noticed the victim lying in the middle of the street. The victim raised up and stated that the two men who had just gone around the comer had robbed him, and warned the police officer that one of the men had a knife. Whereupon the police officer apprehended the defendants.
Submitted January 17, 1980
Decided February 12, 1980.
The victim testified, that he had been drinking at a club where he had consumed three or four quarts of beer and was intoxicated. The victim stated that he knew one of the defendants prior to the incident and that the defendants had trailed him when he left the club and had run up behind him, hit him with a stake, tore his clothes off him and removed his shoes where some money was hidden. In the subsequent investigation at the scene the arresting officer, in searching for the shiny object he had seen being thrown by one of the defendants prior to placing them under arrest, discovered an open pocket knife lying on the sidewalk.
Both of the defendants took the stand, each in his own behalf, and testified that they had been at the L & M Grill and were walking home together but had not seen the victim prior to their arrest. Each denied having a knife with him that evening.
Although the evidence is conflicting, the state has presented sufficient evidence as to all issues involved in the charges against defendants so as to support their conviction. The conflict in the evidence was a question for the jury. The evidence was sufficient to support the verdict. Harris v. State, 234 Ga. 871, 873 (218 SE2d 583); Harris v. State, 236 Ga. 766, 767 (225 SE2d 263); Moore v. State, 240 Ga. 807, 811 (II (1)) (243 SE2d 1).
After a careful review of the trial transcript and record we find that a rational trier of fact (the jury) could readily have found each defendant guilty beyond a reasonable doubt of the offense of criminal attempt to commit armed robbery.

Judgment affirmed.


Smith and Banke, JJ., concur.

Douglas Willix, for appellants.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Isaac Jenrette, Assistant District Attorneys, for appellee.